19-23185-rdd       Doc 134        Filed 09/12/19      Entered 09/12/19 16:52:19               Main Document
                                                     Pg 1 of 4


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
30th Floor
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (RDD)
                                                          :
                           Debtor.                        :
----------------------------------------------------------x
                   NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                     HEARING ON SEPTEMBER 13, 2019 AT 10:00 A.M.

Location of Hearing:          The Honorable Robert D. Drain
                              United States Bankruptcy Court for the Southern District of New York
                              300 Quarropas Street, Room 248
                              White Plains, New York 10601

Copies of Motions:            A copy of each pleading can be viewed on the Court’s website at
                              http://www.nysb.uscourts.gov or by request of Debtor’s undersigned
                              proposed counsel.




1
         The last four digits of the Debtor’s taxpayer identification number is 9495. The location of the Debtor’s
         service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
         The Debtor also does business as American Medical Collection Agency.


4815-3548-7396
7022536
19-23185-rdd       Doc 134       Filed 09/12/19      Entered 09/12/19 16:52:19              Main Document
                                                    Pg 2 of 4


I.       UNCONTESTED MATTER

         A.       Debtor’s Application for Entry of an Order Authorizing the Retention and
                  Employment of Chapman and Cutler LLP as Attorneys for the Debtor Effective
                  Nunc Pro Tunc to the Petition Date [Doc. No. 58].

                  Objection Deadline: September 5, 2019 at 4:00 p.m. (EDT).

                  Related Document:

                  1.    Updated Schedules to Declaration of Steven Wilamowsky in Support of the
                        Debtor’s Application for Entry of an Order Authorizing the Retention and
                        Employment of Chapman and Cutler LLP As Attorneys for the Debtor,
                        Effective Nunc Pro Tunc to the Petition Date [Doc. No. 123].

                  2.    Revised Proposed Order Authorizing the Retention and Employment of
                        Chapman and Cutler LLP as Attorneys for the Debtor, Nunc Pro Tunc to the
                        Petition Date [Doc No. 124].

                  3.    Certificate of No Objection [Doc. No. 132].

                  Responses Received: None.2

                  Status: The Debtor has submitted a Certicate of No Objection and has requested
                          that the Court enter the proposed order at or prior to the hearing.

         B.       Debtor’s Application for an Order: (I) to Retain and Employ Morvillo
                  Abramowitz Grand Iason & Anello P.C. as Special Regulatory Counsel, Nunc Pro
                  Tunc as of the Petition dtate; and (II) Granting Certain Related Relief [Doc No.
                  91].

                  Objection Deadline: September 5, 2019 at 4:00 p.m. (EDT).

                  Related Document:

                  1.    Amended Declaration of Richard Weinberg in Support of Application for an
                        Order: (I) to Retain and Employ Morvillo Abramowitz Grand Iason &
                        Anello P.C. as Special Regulatory Counsel, Effective Nunc Pro Tunc to the
                        Petiton Date; and (II) Granting Certain related Relief [Doc. No. 125].

                  2.    Revised Proposed Order Authorizing the Debtor to Retain and Employ
                        Morvillo Abramowitz Grand Iason & Anello P.C. as Special Regulatory




2
     The Debtor received informal comments from the Office of the United States Trustee that have been
     incorporated in the revised proposed order.


                                                        2
19-23185-rdd    Doc 134     Filed 09/12/19    Entered 09/12/19 16:52:19         Main Document
                                             Pg 3 of 4


                    Counsel, Effective Nunc Pro Tunc to the Petiton Date [Doc. No. 126].

               3.   Certificate of No Objection [Doc. No. 133].

               Responses Received: None.2

               Status: The Debtor has submitted a Certicate of No Objection and has requested
                       that the Court enter the proposed order at or prior to the hearing.

      C.       Debtor’s Motion for Order Authorizing Reimbursement and/or Payment of
               Expenses Under Insurance Policies [Doc. No. 89].

               Objection Deadline: September 5, 2019 at 4:00 p.m. (EDT).

               Related Document: N/A

               Responses Received: None.

               Status: This matter is going forward.

      D.       Debtor’s Motion for Entry of an Order: (I) Setting Bar Dates for Submitting
               Proofs of Claim; (II) Approving Procedures for Submitting Proofs of Claims; and
               (III) Approving Notice Thereof [Doc. No. 121].

               Objection Deadline: September 6, 2019 at 4:00 p.m. (EDT).

               Related Document:     None.

               Responses Received:

               1. Limited Objection by the State of Texas of the Notice of Debtor’s Motion
               For Entry of an Order: (I) Setting Bar Dates for Submitting Proofs of Claim; (II)
               Approving Procedures for Submitting Proofs of Claims; and (III) Approving
               Notice Thereof (Dkt. No. 121) [Doc. No. 128].

               2. Debtor’s Reply to Limited Objection by the State of Texas to the Debtor’s
               Motion For Entry of an Order: (I) Setting Bar Dates for Submitting Proofs of
               Claim; (II) Approving Procedures for Submitting Proofs of Claims; and (III)
               Approving Notice Thereof [Doc. No. 130].



                                [Remainder of page intentionally left blank]




                                                3
19-23185-rdd   Doc 134   Filed 09/12/19    Entered 09/12/19 16:52:19       Main Document
                                          Pg 4 of 4


         Status:   The limited objection of the State of Texas has been resolved. The parties
                   will describe the proposed resolution to the Court on the record at the
                   hearing.

Dated: September 12, 2019
       New York, New York
                                  CHAPMAN AND CUTLER LLP
                                  Proposed Counsel for the Debtor and
                                  Debtor in Possession


                                  By:     /s/Steven Wilamowsky
                                        Steven Wilamowsky
                                        1270 Avenue of the Americas
                                        30th Floor
                                        New York, NY 10020-1708
                                        Telephone: 212.655.6000
                                        -and-
                                        Aaron M. Krieger
                                        111 West Monroe Street
                                        Chicago, IL 60603-4080
                                        Telephone: 312.845.3000




                                            4
